DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 12/18/2018.
B.	Claims 1-15 remains pending.
 

Claim Rejections - 35 USC § 101

Invitation to Participate in DSMER Pilot Program
1a.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

1b.	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

1c.	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
2a.	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

2b.	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-4 and 9-13 and 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to the claimed invention is directed to abstract idea (human thought) without significantly more. The claim(s) recite(s) are directed to the series of steps instructing how solve MILP Problem, which is a fundamental sorting information practice and thus an abstract idea. The enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019). For example, “the Arrhenius equation, which is a law of nature and a mathematical concept which describes the relationship between temperature and reaction rate” or “the series of steps instructing how to hedge risk, which is a fundamental economic practice and thus grouped as a certain method of organizing human interactions.”

 4.	This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; such that data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) 


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-15 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hubbs, Christian et al. (US Pub. 2022/0027817 A1), herein referred o as “Hubbs”.



As for claims 1 and 14-15, Hubbs teaches. A method and corresponding computer system of claim 14 and tangible medium of claim 15 for hyperparameter selection (HPS) and algorithm selection (AS) (par. 43 hyperparameter and algorithm selection) for mixed integer linear programming (MILP) problems (par. 47 finding solution to MILP), the method comprising:

collecting MILP problems and performances of associated solvers for optimizing the MILP problems (par. 128 fig. 6 collecting MILP problems to be solved for; i.e. scheduling problem);

mapping each of the MILP problems into a graph having nodes each comprising one of the variables and constraints of the MILP problems (par. 131 graph 600 mapping data from collection in par. 128);

generating raw features of the nodes of the graphs (fig. 6 table 610 new state raw data generated);

learning, for each of the graphs, a representation of the nodes of the graphs global to the MILP problems using the raw features (fig. 7; par. 136 learning by agent inputs);

training a machine learning model using the learned representations (fig. 7, par. 136 utilizing Artificial neural network (ANN) for training a learning model); and

using the trained learning model to select one of the solvers for anew MILP problem (par. 136 solving for scheduling problems).





[0035]
Accordingly, the example embodiments described herein are not meant to be limiting. It will be readily understood that the aspects of the present disclosure, as generally described herein, and illustrated in the figures, can be arranged, substituted, combined, separated, and designed in a wide variety of different configurations. For example, the separation of features into “client” and “server” components may occur in a number of ways.
[0036]
Further, unless context suggests otherwise, the features illustrated in each of the figures may be used in combination with one another. Thus, the figures should be generally viewed as component aspects of one or more overall embodiments, with the understanding that not all illustrated features are necessary for each embodiment.

As for claim 2, Hubbs teaches. The method according to claim 1, wherein the graphs are bipartite graphs mapping the variables on one side to the constraints on the other side (fig. 3 bipartite graph input nodes to output nodes).

As for claim 3, Hubbs teaches. The method according to claim 2, wherein the raw features of the nodes are generated by navigating the graphs and include one hop statistics on basic features (par. 181 Table 3 e.g. mean, max, min, median).

As for claim 4, Hubbs teaches. The method according to claim 1, wherein the learned representations are generated from a combination of embeddings derived for each of the graphs using the raw features and an embedding function (par. 46 combining reinforcement learning and model-based optimization techniques is to use a reinforcement learning agent to restrict a search space of a stochastic programming algorithm. Once trained, the reinforcement learning agent could assign low probabilities of receiving a high reward to certain actions in order to remove those branches and accelerate the search of the optimization algorithm).

As for claim 5, Hubbs teaches. The method according to claim 4, wherein the embeddings are derived using summary statistics of all of the nodes for each of the MILP problems, and by generating node prototypes using k-means clustering and associating to each of the graphs a sum over the nodes of a normalized distance to the node prototypes (par.76-79 discussion about training an ANN by generating node suggestions using form of k-means clustering of data and feeding into a graph to produce weighted sums).

As for claim 6, Hubbs teaches. The method according to claim 5, wherein the raw features of the nodes are used to derive two additional embeddings for each of the MILP problems by taking an average of the raw features over all of the nodes for each of the respective graphs, and by generating node prototypes from the embeddings of the nodes using k-means clustering and associating to each of the nodes of the graphs 

As for claim 7, Hubbs teaches. The method according to claim 6, wherein a further embedding for each of the MILP problems is derived by counting graphlets or motifs in each one of the respective graphs (par. 186 aggregation of graph data displayed to the user).

As for claim 8, Hubbs teaches. The method according to claim 1, wherein the representations of the nodes are learned using a neural network as an embedding function and using neural network message passing to determine values for weights in the neural network (par. 66 and 70 representation of nodes which were discovered during training applying weights to nodes of the graph displayed to the user).

As for claim 9, Hubbs teaches. The method according to claim 1, wherein the new MILP problem is mapped into a graph and raw features of the nodes are generated on the graph and applied as input to the trained learned learning model which provides as output a prediction of the best solver for the new MILP problem (par. 83 generating an acceptable output that is sufficiently close).

As for claim 10, Hubbs teaches. The method according to claim 1, wherein the MILP problems are general problems cast as Boolean satisfiability problems and include one of the following problems: integrated circuit design, combinatorial equivalence checking, model checking, planning in artificial intelligence and haplotyping in bioinformatics (intended use with no functional relevance, thus in paragraph 39 it is taught  that scheduling and planning problems can involve production scheduling for chemicals produced at a chemical plant; or more generally, products produced at a production facility).

As for claim 11, Hubbs teaches. The method according to claim 1, wherein the MILP problems are vehicle routing problems in which the variables are the allocation of vehicles to a single route and the constraints are an amount of vehicles and customer requirements, the method further comprising routing the vehicles based on the output of the selected solver (intended use with no functional relevance, thus in paragraph 39 it is taught  that scheduling and planning problems can involve production scheduling for chemicals produced at a chemical plant; or more generally, products produced at a production facility).

As for claim 12, Hubbs teaches. The method according to claim 1, wherein the MILP problems include personnel planning problems in which the variables are an allocation of personnel having particular skills for particular tasks and the constraints link to a cost of the personnel, the method further comprising scheduling the personnel based on the 

As for claim 13, Hubbs teaches. The method according to claim 1, wherein the MILP problems include job planning problems in which the variables are an allocation of robots having particular functions for  particular manufacturing jobs and the constraints link to a cost of operating the robots, the method further comprising manufacturing a product using the robots scheduled and functioning according to the output of the selected solver (intended use with no functional relevance, thus in paragraph 39 it is taught  that scheduling and planning problems can involve production scheduling for chemicals produced at a chemical plant; or more generally, products produced at a production facility).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 9, 2022